CaSe: 1219-mj-OOJ_25-KLL DOC #Z l Filed: 02/20/19 Page: l Of 14 PAGE|D #Z l

AO 91 (Rev. 08/09) Cn`minal Complaint

UNITED STATES DISTRICT COURT
for the

Southern District of Ohio

 

 

United States ofAmerica )
v. )
..-1_;_ »\`H ij =F>' §' »." \
) Case N°' ;§;¢;; :; c -*"~"" ,5> § D‘
Kha|il¥acub )
aka Car|os §
Defendarz!(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belicf.

 

 

On or about the datc(s) cf June, 2018 - February, 2019 in the county of Hami|ton in the
Southem District of Ohio , the defendant(s) violated:
Code Sectz`on Ojj@nse Descr:ptfon
18 U.S.C, 2314 Transportation of Stolen Goods
18 U.S.C. 371 Conspiracy to Commit Offense
18 U.S.C. 1028(a)(7} Unlawfu| Pcssession or Use of a Means cf |dentiflcation

This criminal complaint is based on these facts:

See Aft'rdavit

g Continued on the attached sheet.
Com`blaimm' s signature

Me|issa Ccoper, Task Force Offlcer, FB|
Prim'ed name and title

Sworn to before me and signed in my presence

pate ZZQ@ZH Zé~m,z’i ”<:§ML

Judge' s signature

City and state: Cincinnati, Ohio Hon. Karen L. Litkovltz, U.S. Maqistrate Judqe
P)'z`nted name and title

CaSe: 1219-mj-OOJ_25-KLL DOC #Z l Filed: 02/20/19 Page: 2 Of 14 PAGE|D #Z 2

AFFIDAVI'I` IN SUPPORT OF
A CRIMINAL COMPLAINT

l, Melissa Cooper, a Colerain Township Detective assigned to the Federal Bu_rcau of

lnvestigation (FBI) as a Task Force Ofiicer, being duly sworn, depose and state as follows:
INTRODUC'I`ION

l. I am a Detective with the Colerain Township Police Department assigned to the
Federal Bureau of lnvestigation as a Task Force Ofiicer. As a Task Force Officer, I have been
assigned to investigate various Intemational Terrorism matters but have also assisted in other
criminal investigations I have received training in these subject matters as well. I have been a
law enforcement officer since 2004 beginning my career with the Hamilton County Sheriff’s
Department.

2. I make this affidavit in support of an application for a criminal complaint and
arrest warrants for KHALIL YACUB, a/k/a CAR_LOS (“YACUB”), KHALIL JAGHAMA, a/k/a
SAM (“JAGHAMA”), and JASSER SALEH, a/k/a JOSEPH (“SALEH”) (collectively referred to
as the “SUBJECTS”), for violations of 18 U.S.C. § 2314 (transportation of stolen goods), 18
U.S.C. § 371 (conspiracy to commit offense), and 18 U.S.C. § 1028(a)(7) (unlawful possession
or use of a means of identification) as detailed in Attachment A which is incorporated herein by
reference The statements contained in this affidavit are based upon my investigation,
information provided by other law enforcement agents, and on my experience and training as a
Detective and Task Force Officer of the FBI.

3. Because this affidavit is being submitted for the limited purpose of securing an
arrest warrant, I have not included each and every fact known to me concerning this

investigation I have set forth only the facts that I believe are necessary to establish probable

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 3 Of 14 PAGE|D #Z 3

cause to believe that YACUB, JAGHAMA, and SALEH have committed violations of Title 18,
United States Cocle, §§ 2314, 371, and 1028(3)(7) as detailed in Attachment A.
STATUTORY AUTHORITY

4. This investigation concerns alleged violations of 18 U.S.C. §2314, relating to the
interstate transportation of stolen goods, 18 U.S.C. § 371, relating to the conspiracy to commit an
offense, and 18 U.S.C. § 1028(a)(7), relating to a threat of force against a person with the intent
to hinder, delay or prevent the communication to law enforcement regarding the commission of
an offense

a. 18 U.S.C. § 2314 prohibits knowingly transporting, or causing to be transported,

in interstate commerce, stolen goods or wares having a value of $5,000 or more.

b. 18 U.S.C. § 371 prohibits any two or more persons from conspiring to commit an

offense against the United States.

c. 18 U.S.C. § 1028(21)(7) prohibits the knowing possession of a means of

identification without lawful authority with the intent to cornmit, or to aid in the

commission, of a federal offense, and the possession or use was in or affected interstate

commerce r or judge of the United States of information relating to the commission or

possible commission of a Federal offense

BACKGROUND OF THE INVESTIGATION

5, The FBI is investigating numerous crimes in connection with the SUBJECTS,
including the interstate transportation of stolen goods (18 U.S.C. § 2314), conspiracy to do the
same (18 U.S.C. § 371), and unlawful possession or use of a means of identification ( 1 8 U.S.C.
§ 1028(a)(7)). The investigation pertains to the alleged theft of powdered baby formula from

retail stores, which is then purchased by the SUBJECTS at the Pit Stop and elsewhere The

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 4 Of 14 PAGE|D #Z 4

SUBJECTS then remove the security markings from the stolen formula and sell the formula via
interstate shipment As described below, it is also alleged that the SUBJECTS often use drug
addicts as the “boosters” to steal the baby formula The boosters are paid in cash. However, in
an effort to intimidate and control the boosters, the SUBJECTS make threats towards the

boosters, keep identification cards (or copies thereof`) of the boosters, and at times have assaulted
the boosters with weapons

6. YACUB (through his wife) owns and operates a convenience store located in
Colerain Township, Ohio with a physical address of251() W Galbraith Road, Cincinnati, Ohio,
known as the “Pit Stop.” The Ohio Secretary of State holds a business filing for this address
with the name of the corporation as Ayah lnc.; the statutory agent for this business is listed as
YACUB’s wife. This filing was active as of February 5, 2019. At various times, the SUBJECTS

have all worked at the Pit Stop.

7. The FBI has communicated With a Conf`idential Human Source (“CHS l”)
regarding the involvement of the SUBJECTS in the purchase and transport of stolen baby
formula through the Pit Stop. Your affiant considers CHS l to be reliable, as information

provided by CHS 1 has been independently corroborated by law enforcement agents

8. CHS 1 has worked as an employee at the Pit Stop. CHS 1 has personally been
involved in both selling stolen baby formula to the Pit Stop, as well as purchasing stolen baby
formula as an employee of the Pit Stop, The stolen baby formula is often referred to as “milk.”
CHS 1 has provided recordings of interactions at the Pit Stop, which ftn'ther corroborate CHS
l’s reporting regarding the Pit Stop activities

9. CHS l advised that Pit Stop employees pay the shoplifters, or “boosters,” for the

stolen formula using cash from the business register. Ernployees then place a hand-written note

3

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 5 0114 PAGE|D #Z 5

with the cash amount into the register to account for the outgoing money. The hand-written
receipts were then used to reconcile the register at the end of the night YACUB has stated that he
will buy as much as an employee(s) can get and he requested they steal a specific formula,

Enfamil Premium Infant Formula Powder 12.5 oz.

10. On June 14, 2018, CHS l conducted a consensual recording with JAGHAMA,
who was working at the Pit Stop. During the meeting, CHS 1 sold ten cans of baby formula
(which CHS represented as having been stolen from a retail store) to the Pit Stop for $5 per can.
CHS 1 received $50 cash for the formula JAGHAMA told CHS 1 "I need more, bring me
morel " JAGHAMA also told CHS l to make sure the expiration dates are good on the cans.
JAGHAMA directed CHS 1 to never come before 3:00 pm because JASSER and JAGHAMA

close the store every night and do not arrive until 3:00 pm.

l l. Other Witnesses interviewed by the FBI have corroborated that they have stolen

baby formula for the SUBJECTS and sold it to the SUBJECTS at the Pit Stop.

12. On October 29, 2018, a Colerain Township Police Deparunent Confidential
Human Source (hereinafter “CHS 2”) reported to Agent(s) that he/she has sold stolen Enfamil
baby formula as well as other items to three diffeth businesses ran by YACUB. CHS 2 has
sold to: (l) the Pit Stop, 2510 W. Galbraith Road, Cincinnati, Ohio 45239; (2) Crystals Up In
Smoke, 5729 Glenway Avenue, Cincinnati, Ohio 45238; and (3) Cincy Up in Smoke, 1193]

Harnilton Avenue, Cincinnati, Ohio 45231.

13. The Ohio Secretary of State holds a business filing for Cincy Up in Smoke Inc
with an address of l 1931 Hamilton Avenue, Cincinnati, Ohio 45231; the statutory agent for this

business is listed as an individual with the initials M.S.. This filing was active as of February 14,

2019.

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 6 0114 PAGE|D #Z 6

14. The Ohio Sccretary of State holds a business filing for Crystals Up ln Smoke Inc
With an address of 5729 Glenway Avenue, Number C, Cincinnati, Ohio 45238; the incorporator
and agent for this business is listed as YACUB. This filing Was active as of February 14, 2019.

YACUB and M.S. are both listed on the bank account for Crystals Up In Smoke.

15. CHS 2 explained that, before the SUBJECTS will purchase stolen formula from
an individual, the SUBJECTS take a photo of the individual’s identification card (driver’s
license or state lD) and print a copy of it so that the SUBJECTS know where the person lives.
CHS 2 has seen the copies of le kept in the office at the Pit Stop (PREMISES #1) and stated
that the SUBJECTS keep them for “insurance,” in case any of the boosters report them to the
police. At times, the SUBJECTS have asked how CHS 2 would respond to questions from the
police if arrested for shoplifting On one occasion, SALEH told CHS 2, “Don’t let us find out
that you are being followed,” and made a throat-cutting sign across his neck. ln addition, CHS
2 reported that the SUBJECTS have a taser behind the counter which they have brandished at

times to chase CHS 2 out of the store or to scare CHS 2 generally CHS 2 was actually

shocked by JAGHAMA’$ use of the taser on one occasion.

16. In an interview with an identified individual (WITNESS 1), WITNESS l
explained that when WITNESS 1 expressed interest in selling stolen formula at the Pit Stop,
SALEH had WITNESS 1 join him in the office at the Pit Stop, SALEH then removed a
handgun from the drawer of the desk and placed it in plain sight of WITNESS l. After the gun
was displayed to WITNESS I, SALEH then explained the scheme and how WITNESS l would
be paid for the stolen formula WITNESS 1 believed SALEH produced the gun to intimidate

WITNESS 1 and prevent WITNESS l nom notifying or cooperating with law enforcement

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 7 0114 PAGE|D #Z 7

17. CHS l also confirmed the presence of firearms and a taser in the possession of
the SUBJECTS at the Pit Stop.

18. CHS 2 has sold Enfamil and other items directly to JAGHAMA, YACUB, and
SALEH. CHS 2 has also personally loaded the stolen items into the vehicles of SALEH, who
drove a gold Honda Accord at the time (PJN4723), YACUB’s Silver Honda Accord
(HEA7315); and JAGHAMA’$ white minivan. CHS 2 has conducted three consensual
recordings at the Pit Stop, receiving a total of $190.00 for the sale of stolen merchandise, which
included cans of Enfamil baby formula. During one of the recordings, JAGHAMA produced
the previously mentioned Taser and implied he would shock CHS 2. Your affiant considers

CHS 2 to be reliable, as information provided in the past has been found accurate and was able
to be independently corroborated

19. ln order to combat theft of baby formula, some retailers apply stamps Or stickers
to the baby formula sold in their stores. CHS l stated when stolen cans of formula are purchased
by the SUBJECTS, they use nail polish to remove the stamp. 'Ihis process is referred to by the
SUBJECTS as “cleaning the milk.” After the stolen formula is bought and cleaned at the Pit
Stop, the SUBJECTS typically place six cans of formula in each box and place the boxes in their
vehicles for further transport

20. The Ohio Bureau of Motor Vehicles (OBMV) holds a vehicle registration for a
white 2003 Chrysler Town and Country with license plate number HJM7606; this vehicle is

registered to JAGHAMA.

21. Through surveillance, the FBI determined the stolen baby formula was stored by
the SUBJECTS in a storage unit; specifically Unit 522 at Compass Self Storage, 9343

Princeton Glendale Road, Cincinnati, Ohio 45011. The FBI obtained records related to the

6

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 8 0114 PAGE|D #Z 8

lease of this storage unit from Compass Storage. According to these records, an employee of
the Pit Stop (not the SUBJECTS) completed a Tenant lnfonnation Sheet on December 9, 2016
and listed as a phone number the publicly-available phone number for the Pit Stop. The
employee listed an alternate contact as “Precious Greer” with a phone number of 818-262-
0921. Records obtained by the FBI from AT&T indicate the subscriber of this phone number

is YACUB, with an address of 2510 W. Galbraith Road, Cincinnati, Ohio 45239; the same
address as the Pit Stop,

22. Compass Self Storage is a secured facility with a fence that surrounds the area
of the property where the storage units exist. There is a single vehicle gate that allows those
with a leased storage unit to access the facility When a storage unit is assigned, the user is
given an access code. That code is entered in a keypad outside the gate, when an authorized
access code is entered, the gate opens to allow access. No code is required to exit the facility.

Compass Storage maintains records of when the access codes are used to access the facility.

23. Observations by FBI surveillance confirmed when the SUBJECTS access the
storage unit, there is a corresponding record of this in Compass Storage’s Activity Log for Unit
522. For examp]e, on June 26, 2018, JAGHAMA was observed exiting his apartment at 5304
Blossom Street, West Chester, Ohio and drove directly to the storage facility in his white mini-
van with license plate number HJM7606. The FBI noted his anival at the storage facility at
12:05 pm. The Activity Log obtained from Compass Storage has a logged entry for Unit 522 at

12:05:24 pm orr June 26, 2018.

24. The general manager of the storage facility reported to the FBI that he
encountered two men unloading boxes into Unit 522 on July 10, 2018. The individuals had two

vehicles parked in front of Unit 522, including a white mini-van with Ohio license plate

7

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 9 0114 PAGE|D #Z 9

HJM7606 (known by the FBI as belonging to JAGHAMA). The general manager noticed a

large quantity of baby formula stacked approximately “chest high” inside Unit 522.

25. The Activity Log from Compass Self` Storage indicates the storage unit was

accessed three times between June 14, 2018 and June 23, 2018.

26. During the week of June 24, 2018 through June 30, 2018, CHS l stated that
multiple people came to The Pit Stop with stolen merchandise, such as baby formula (or "milk"),
as well as electronics (such as iPads and tablets), and over-the-counter medicine (such as large
$20-$35 boxes of Nexium and sinus medication). CHS stated that employee(s) are directed by
YACUB to purchase the stolen items using cash from the store’s register. CHS 1 estimated $350
- $400 worth of stolen baby formula were purchased on June 30, 2018 alone. In fact, CHS 1

stated that on this day one woman brought 40 cans of baby formula to the Pit Stop to be sold.

27. During the previously mentioned surveillance at Compass Self Storage on June
26, 2018, FBI surveillance observed JAGHAMA unloading a large amount of metal cans, which

appeared to be baby formula, from the mini-van and into the storage unit_ JAGHAMA then
drove from the storage unit directly to the Pit Stop.

28. During the week of June 24, 2018 through June 30, 2018, the Activity Log from
Compass Self Storage indicates the storage unit was accessed a total of five times on four
different days.

29. On July 2, 2018, JAGHAMA was observed, again, by FBI surveillance accessing
the storage unit at Compass Self Storage. FBI surveillance noted JAGHAMA arrived at the

facility at approximately 7: 13 am; the Activity Log has a corresponding entry at 7:16:44 am_

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 10 0114 PAGE|D #Z 10

JAGHAMA was observed unloading what was described as “bulk” amounts of canned

containers from his mini-van and into the storage unit.

30. Throughout July, August, and September, JAGHAMA continued to be observed
by FBI surveillance which included recorded video surveillance, accessing the storage unit at
Compass Self Storage, all with corresponding entries in the Compass Self Storage Activity Log.
During every visit to the storage unit, JAGHAMA was observed unloading multiple boxes from

his mini-van and into the storage unit.

31. On September 25, 2018, a Special Agent of the FBI observed approximately 12
cylindrical cans with yellow lids, which appeared to be baby formula, in the back of
JAGHAMA’s white Chrysler mini-van with Ohio license plate HJM7606. The vehicle was
parked in the parking lot adjacent to 53 04 Blossom Street, West Chester, Ohio, the known
residential address for JAGHAMA. On February 12, 2019, law enforcement obtained
information h'om the Meadow Ridge Apar‘tment Management office which continued that

JAGHAMA resides at 5304 Blossom Street, Apartment 2206.

32. On October 19, 2018, the Manager of Compass Self Storage reported to the FBI
that on October 7, 2018, he saw the white mini-van that always accesses the unit (known to FBI
as HJM7606 operated by JAGHAMA) along with another SUV that he had never seen before
The Manager reported the two vehicles stayed at the unit for approximately a half hour to an
hour. A review of the Activity Log from October 7, 2018 indicates entries to the facility were
made at approximately 9:36 am, 10:26 am, and 1 1:44 am. Activity logs from Compass Self

Storage indicate the SUBJECTS accessed the facility 54 times from July 10, 2018 through

October 6, 2018.

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 11 0114 PAGE|D #Z 11

33. On October 16, 2018, Judge William Mallory, State Of Ohio, Hamilton County
Municipal Court, signed a search warrant to install, maintain, repair and subsequently remove a
covert Global Positioning System (GPS), secreted in a can of Enfamil baby formula, and to

monitor the movement of said Enfamil baby formula by electronic means

34. On October 19, 2018, police officers with the Colerain Townshjp Police
Department, pursuant to the aforementioned warrant, entered storage unit 522 and placed the can
of Enfamil baby formula in the unit amongst approximately several hundred other cans of baby
formula. Officers who entered the facility reported the floor of the unit was covered in mostly
empty plastic pallets and stacks of unfolded card board boxes were along the wall. The chest
high stacks of baby formula observed by the general manager of Compass Self Storage on July
10, 2018 were no longer present in the storage unit. Based on the foregoing, the FBI believes the

SUBJECTS moved the stored baby formula from the storage unit on or about October 7, 2018.

35. Upon the installation of the GPS device on October 19, 2018, the GPS device
reported its position by cell-tower triangulation of 39.3282470,-84.481 8091. This location was
approximately 1.5 kilometers from the device’s known location. An extension to the search
warrant was authorized on December 18, 2018.

36. Activity logs h'om Compass Self Storage indicate the storage unit was accessed
33 times from October 19, 2018 through January 24, 2019.

37. On January 25, 2019, Task Force Officer Melissa Cooper was notified the GPS
secreted inside the Enfamil baby formula had moved. The location of the Enfamil formula was
reported by GPS at 10:30 am as 39.3762688,-84.4643318 which corresponds to a street address

of 4642 Peakview Drive, Liberty Township, Ohio, owned by YACUB.

10

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 12 0114 PAGE|D #Z 12

38. The Butler County Ohio Auditor’s website lists YACUB and his wife as the

owners of4642 Peakview Court, Liberty Township, Ohio. (PREMISES #2).

39. Law enforcement conducted surveillance at the residence and observed
JAGHAMA’s white Chrysler mini-van and a grey lnfinity SUV bearing Ohio license plate K
BELAL, previously identified as registered to Amal Saleh (wife of SALEH) in the driveway.
The garage door was open and two individuals who appeared to be JAGHAMA and SALEH,
were unloading boxes of what appeared to be Enfamil formula from the vehicles Shortly after,
the vehicles were observed entering the Compass Self Storage along with an additional vehicle a
silver Mazda bearing Ohio License plate HOC5440. The vehicles proceeded to a storage unit in
the approximate location of unit 522. Surveillance was unable to observe what was being loaded

at the time, but could see the men moving items from the storage unit to the vehicles

40. After the three vehicles left the storage facility, it was determined the drivers of
the vehicles were SALEH, JAGHAMA, and a third person During transport, FBI surveillance
observed cans of Enfamil baby formula stacked to the ceiling and filling the entire rear of the
Infiniti SUV, from just behind the first row of seats all the way to the rear litigate The three
vehicles returned to 4642 Peakview Drive and began unloading the formula into the garage
Surveillance observed the Mazda SUV with license plate HOC5440 driving away from the
residence and YACUB was observed riding in this vehicle The Mazda SUV drove directly to

Cincy Up in Smoke, 11931 Hamilton Avenue, Cincinnati, Ohio 45231, where YACUB was
observed exiting this vehicle

41. On January 30, 2019, FBI surveillance observed the garage at 4642 Peakview
Court through an open garage door. The stacked cases of baby formula observed on January 25,

2019 were no longer present in the garage YACUB was observed walking through the garage

ll

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 13 0114 PAGE|D #Z 13

and entering a vehicle parked in the driveway The vehicle is a silver Honda Accord with license
plate HEA7315 and is registered to YACUB. YACUB drove this vehicle to Cincy Up in Smoke
and parked directly in front of the store M.S. exited the business with a bag in hand, and entered
the passenger’s side of YACUB’s vehicle The two sat in the vehicle for several minutes, then
M.S. returned to the business when a customer arrived

42. On February 2, 2019 at or around 8:42 am (EST), the GPS device reported its
location by cell-tower triangulation as 39.2762043,-84.8759869. This location is hidiana near
Interstate-74, approximately 3 miles from the Ohio border. 0ver the course of the next several

days the GPS device periodically reported its location, which included coordinates in California.

12

CaSe: 1219-mj-00125-KLL DOC #Z 1 Filed: 02/20/19 Page: 14 0114 PAGE|D #Z 14

CO_NC_LBM

39. Based on the aforementioned factual information, your Affiant respectfully
submits that there is probable cause to believe that KHALIL YACUB, JASSER SALEH, and
KHALIL JAGHAMA, knowingly transported, or caused to be transported, in interstate
commerce, stolen goods or wares having a value of $5,000 or more, in violation of 18 U.S.C.
§23 14;unlawfu1 possession or use of a means of identification, in violation of 18 U.S.C.

§ 1028(a)(7); and conspired to do so, in violation of 18 U.S.C. §371. Therefore, Irespectfully

request the issuance of warrants for the arrest of KHALIL YACUB, JAS SER SALEH, and

KHALIL JAGHAMA. \\/\W\

Melissa Cooper\}
Task Force Officer
Federal Bureau of Investigation

 

Swom and subscribed before me this A?_Q_ day of February 2019.

 
    
 

oN. KAREN L. itt ovirz

UNITED S'I`ATES MAGISTRAT DGE

13

